DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  The reasons for allowance have not changed since the original Notice of Allowance, and so, the reasons for allowance are not repeated herein (please note that the newly cited IDS is addressed below in “Examiner’s Comments”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENTS
This is a Corrected Notice of Allowance, and the application is not being re-opened.  First, in the previous (first) “Corrected Notice of Allowance” dated 11/9/2020, an IDs dated 10/23/2020 was considered, but not listed.  This (first) IDS was already considered and addressed in the last (first) Corrected Notice of Allowance dated 11/9/2020, and so is not being addressed herein, other than that now it is being (properly) marked as “considered” in its entirety.  Second the most recent IDS dated 3/15/2021 lists an “X” reference and also a “Y” reference on the independent claims.  It merits discussion why this (second) Corrected Notice of Allowance stands despite that reinforcing tape had a layer of PET.  But Suter does not have any reinforcing tape: it is just a simple butt welded laminar tube wall, no reinforcing tape along the butt weld present at all.  So to make the combination work, the intermediate PET layer would have to be borrowed from the tube wall of Suter, and then migrate/move/apply this PET intermediate layer to the reinforcing tape.  However, there is no proper reason to make that combination, because the reinforcing tape is more focused upon blocking light (which does not rely upon PET to do so) and not for avoiding being torn as it is on the inside of the tube’s body (which is what Suter suggests is the purpose of the PET layer, see paragraph 38), and so would be the very 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.P.B/Examiner, Art Unit 3754  

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                              
03/22/2021